UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7180



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CHARLES BENNIE HUNT,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-88-177-P)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se. Harry Thomas Church, As-
sistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Bennie Hunt appeals the district court’s order denying

his Petition for a Writ of Error Coram Nobis. Our review of the

record and the district court’s opinion discloses no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Hunt, No. CR-88-177-P (W.D.N.C. July 23,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2